Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-11, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over to Ma et al., (US 2016/0170886) and Gathala et al., (US 2015/0046661). 
It has been noted that, a claimed invention is unpatentable if the differences between it and the prior art are "such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art." 35 U.S.C. § 103(a) (2000); KSRInt'lr. Teleflex Inc., 127 S.Ct. 1727, 1734 (2007); Graham v.John Deere Co., 383 U.S. 1, 13-14 (1966).
In Graham, the Court held that that the obviousness analysis is bottomed on several basic factual inquiries: "[(1)] the scope and content of the prior art are to be determined; [(2)] differences between the prior art and the claims at issue are to be ascertained; and [(3)] the level of ordinary skill in the pertinent art resolved." 383 U.S. at 17. See also KSR, 127 S.Ct. at 1734. "The combination of familiar elements according to known methods is likely to be obvious when it does no more; than yield predictable results." KSR, at 1739.
"When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one. If a person of ordinary skill in the art can implement a predictable variation, § 103 likely bars its patentability." Id. at 1740.
"For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill." Id.
"Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." Id. 11742.
	As per claim 1, Ma teaches a method, comprising:  2receiving an access (read) command to perform an access (read) operation on a transfer unit 3of a memory sub-system (receives a read command to execute a read operation, note [0013[);  4storing an identifier associated with the access command in a memory 5component for storing identifiers associated with access commands (note [0013], Ma teaches identifying the related processing core that executes the read command);  6generating, by a first core of the 
As per claim 12, Ma teaches 2receiving, at one of the plurality of first cores (Figs. 1 and 2, [0020]), the identifier based at least in 3part on performing the access operation on the memory sub-system (receives a read command to execute a read operation, note [0013-0025]); and 4determining whether the access operation was completed based at least in part 5on (note [0013-0025], Ma teaches identifying the related processing core that executes the read command) receiving the identifier.  
As per claim 13, Ma teaches 2reading, to the shared memory, a command entry comprising the identifier 3from a queue comprising a plurality of command identifiers for performing access operations 4on 
As per claim 17, Ma-Gathala teaches wherein the internal command comprises:  2information for performing the access operation on the memory sub-system. (Ma,  [0013-0025, 0082], Gathala, [0033-0038]).  
As per claim 18, Ma teaches wherein the memory sub-system comprises a 2plurality of second cores that are different than the plurality of first cores (Figs. 1 and 2, [0020]), wherein the 3plurality of second cores (Figs. 1 and 2, [0013-0020]) are configured to access a memory device for storing data associated 4with a host system.
Claims 5, 6, 13, and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over to Ma et al., (US 2016/0170886) and Gathala et al., (US 2015/0046661) and in further view of Shimozono et al., (US 2007/0226447).
As per claims 1215 and 6, Ma-Gathala are silent in respect to a coherency checker. However, Shimozono teaches 2determining, by a coherency checker ([0136, Fig. 14), whether the identifier matches one or 3more other identifiers stored in the shared memory based at least in part on issuing the 4internal command and 1associated with the identifier is updated to include the access 5operation associated with the identifier stored in the shared memory.  [0136], Fig. 14, step 26 and step 27) It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have utilized the method taught by Shimozono that uses a coherency checker between memory address commands based on the operations related to a plurality of memory components. (Shimozono, [0059,0136]) The rationale for the combination of Ma-Gathala-Shimozono would allow the sited prior art to maintain data coherency thereby improve the performance of the data network. 
Per claims 9-11 and 13-19 see the rejection for claims 1-3, and 5-8, supra. 

Allowable Subject Matter
Claims 4, 12, and 20 are objected to as being dependent upon a rejected base claim. Specifically, the claim language “allocating the identifier to the access command based at least in part on 3receiving the access command; determining that an entry of the shared memory comprises the identifier; and  Attorney Docket No. PS020 (105549.0021)Client Ref. No. 2019-0683.00/US 23 5reading the entry comprising the identifier based at least in part on 6determining that the command entry comprises the identifier, wherein generating the internal 7command is based at least in part on reading the command entry,” would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMARA R PEYTON whose telephone number is (571)272-4157. The examiner can normally be reached on 9am-5pm, EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated 

/TAMMARA R PEYTON/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        December 4, 2021